Per Curiam,
Defendant appropriated, for widening and improving purposes, 2.15 acres of plaintiff’s farm under authority conferred by the Act of March 17, 1869, P. L. 12, as ap*551pears by plaintiff’s bill, and has given bond to secure payment of all damages she may sustain by reason of the proceeding. Appellant seeks to restrain the taking of the land and avers an appropriation will render her dwelling house uninhabitable, destroy a valuable spring and cut off access to the public road. Defendant demurs to the bill. Admitting these allegations to be true, they fail to establish cause for equitable relief. For each element of damage set out plaintiff has ample remedy at law and, if her contention is established, compensation will be allowed her to the full extent of the injury sustained. The Constitution, as well as the act of assembly, secures this to her.
Defendant was incorporated under the general railroad Act of 1849 and under the provisions of that statute has conferred upon it full power to take and condemn land necessary for its purposes, subject to certain restrictions. Under the Act of 1869, for the purpose of widening and improving their properties, the powers of railroad companies are greatly extended in the matter of acquiring land: Dryden v. Railway Co., 208 Pa. 316, 321, 322. They may now, under the latter act, if increased business renders such action necessary, condemn a dwelling house and other property excepted by the Act of 1849: Snyder v. B. & O. R. R. Co., 210 Pa. 500.
The bill further alleges the land taken is unnecessary for railroad purposes and is being acquired to provide a place for depositing refuse and also that defendant’s railroad was constructed and is now used “primarily for the purpose of serving largely in carrying ore to manufacturing plants” of a private corporation. Assuming these averments to be true neither can be considered in this proceeding.
If as asserted defendant company has exceeded its corporate rights and franchises by condemning land, alleged to be unnecessary or not intended for corporate purposes, such matters can be inquired into only by the Commonwealth. The Act of June 19, 1871, P. L. 1360, *552confers no such power on the courts: Windsor Glass Co. v. Carnegie Steel Co., 204 Pa. 459; Williams v. R. R. Co., 255 Pa. 133.
Decree affirmed at costs of appellant.